DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mleziva et al. (U.S. Patent Application Publication 2007/0141311) in view of Groitzsch et al. (U.S. Patent Application Publication 2004/0219854), Pfeifer et al. (WO 92/07531 and see also the machine translation), and optionally further Hansen (U.S. Patent 3,575,782).
Mleziva discloses a method for making an (differentially-stretched) elastomeric laminate, the method comprising steps of: providing first elastic strands (22) wound onto first spools, unwinds, rolls, etc.; providing second elastic strands (24); unwinding the first elastic strands from the first spools, unwinds, rolls, etc. at a first speed; unwinding the second elastic strands from second spools, unwinds, rolls, etc. at a second speed, wherein first speed is not equal to the second speed (i.e. “… differing unwind speeds to create differentially elongation in the nip” see paragraph 0060); 15039C80advancing a first substrate (26) and a second substrate (28) in a machine direction at a third speed; stretching the first and second elastic strands by advancing and joining the first elastic strands and the second elastic strands with the first substrate and the second substrate (at the nip); and bonding the stretched first elastic strands and the second elastic strands with and between the first substrate and the second substrate to form an elastomeric laminate, wherein the elastomeric laminate comprises a first region having a first stretch characteristic defined by the first elastic strands and a second region having a second stretch characteristic defined by the second elastic strands, wherein the first stretch characteristic is different from the second stretch characteristic (Figures 1-4 and Paragraphs 0043, 0060, and 0063).  
As to the limitations in claim 15 of “first beams” and “second beams”, Mleziva teaches the first/second strands wound onto first/second spools, unwinds, rolls, etc. without expressly teaching “beams”.  It is well understood in the same art the elastic strand(s) are wound onto and unwound from beam(s) as evidenced by Groitzsch (Paragraph 0114) and optionally further Hansen (Column 2, line 3).  It is further well understood in the same art each strand (5) is wound onto one reel (6 and analogous to one beam) as evidenced by Pfeifer (Figure 2 and Page 4 of the machine translation).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the first elastic strands and the second elastic strands taught by Mleziva are (in each case) wound onto beams as a simple substitution of one known structure from which each strand is wound onto and unwound from to yield predictable results as evidenced by Groitzsch and Pfeifer and optionally further Hanson.
As to the limitation in claim 15 of “wherein the third speed is greater than the first speed and the second speed”, Mleziva teaches “… differing unwind speeds to create differentially elongation in the nip” without expressly teaching the third speed is greater than the first speed and the second speed.  It is well understood in the same art to achieve the elongation in the nip is by providing elastic strand(s) (26 of Groitzsch and 10 of Hansen) wound onto a beam, unwinding the elastic strand(s) from the beam at a first speed (such as by the beam comprising a break 12 of Hansen), advancing a first substrate (24 of Groitzsch and 15 of Hansen) and a second substrate (25 of Groitzsch and 17 of Hansen) in a machine direction at a second speed (set by a nip 23 of Groitzsch and 19, 20 of Hansen and such as unwound from drums not comprising a break), wherein the second speed is greater than the first speed (i.e. to achieve the elongation in the nip) and stretching the elastic strand(s) by advancing and joining the elastic strand(s) with the first and second substrates (at the nip) as evidenced by Groitzsch (Figure 4 and Paragraphs 0114, 0168, 0169, and 0217) and optionally further Hansen (Figure 1 and Column 2, lines 3-41).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the third speed in Mleziva is greater than the first speed and the second speed as a simple substitution of the known speed to predictably achieve the required elongation in the nip as evidenced by Groitzsch and optionally further Hansen.
 As to the limitation in claim 15 of “wherein at least one of the first elastic strands comprises a spin finish”, Mleziva does not expressly teach the elastic strands comprise a spin finish.  A spin finish is conventionally applied in the spinning process to form the strands as evidenced by Groitzsch (Paragraph 0119).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at least one of the wound first elastic strands taught by Mleziva comprise a spin finish as is conventionally applied in the spinning process to form the strands as evidenced by Groitzsch.  
Regarding claim 16, Mleziva teaches the first elastic strands are separated from each other by a first distance in a cross direction, wherein the second elastic strands are separated from each other by a second distance in a cross direction, and wherein the first distance is different from the second distance (Figure 9).
Regarding claim 17, Mleziva does not expressly teach at least one of the first distance and the second distance is about 0.5mm to about 4mm wherein conventionally the distance is 0.5 to 15.0 mm as evidenced by Groitzsch (Paragraph 0069).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at least one of the first distance and the second distance taught by Mleziva as modified by Groitzsch, Pfeifer, and optionally further Hansen is about 0.5mm to about 4mm as is the conventional and predictable distance as evidenced by Groitzsch, it being noted in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists wherein there is no evidence of record the claimed range is critical and Mleziva does not teach away from the claimed range (See MPEP 2144.05).
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mleziva, Groitzsch, Pfeifer, and optionally further Hansen as applied to claims 15-17 above, and further in view of Wu et al. (U.S. Patent Application Publication 2004/0158217).
Mleziva as modified by Groitzsch, Pfeifer, and optionally further Hansen above teach all of the limitations in claims 18 and 19 (and including the first elastic strands necessarily comprise a first decitex and the second elastic strands necessarily comprise a second decitex) except for a specific teaching the first decitex and the second decitex are not equal and at least one of the first decitex and the second decitex is less than about 100.  It is known in the same art the decitex of first elastic strands is different from the decitex of second elastic strands as a function of the strands are stomach elastics, waist elastics, gather elastics, etc. as evidenced by Wu (Paragraphs 0127-0129, 0139, and 0142) and further conventional decitex is less than 220 and including to form a lighter elastomeric laminate as also evidenced by Wu (Paragraphs 0012 and 0144).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in Mleziva as modified by Groitzsch, Pfeifer, and optionally further Hansen the first decitex and the second decitex are not equal so that the first elastic strands are one of stomach elastics, waist elastics, gather elastics, etc. and the second elastic strands are a different one of stomach elastics, waist elastics, gather elastics, etc. as taught by Wu and further at least one the first decitex and the second decitex is less than about 100 not only as a simple substitution of known decitex to yield predictable results but to form a lighter elastomeric laminate as also taught by Wu, it being noted in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists wherein there is no evidence of record the claimed range is critical and Mleziva does not teach away from the claimed range (See MPEP 2144.05).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hayase et al. (U.S. Patent Application Publication 2010/0076394) in view of Groitzsch, Pfeifer, and Yano et al. (JP 2008-104853 and see also the machine translation).  
Hayase discloses a method for making an elastomeric laminate, the method comprising steps of: providing elastic strands (42 and 24S and 23S and 26S); stretching the elastic strands; positioning the stretched elastic strands between a first substrate (21S) and a second substrate (22S) to form an elastomeric laminate; bonding discrete lengths of the stretched elastic strands with and between the first substrate and the second substrate with discrete first bonds (44 of Figure 12 or bonds at deactivated regions (51) as severing the elastic strands fuses the strands (Paragraph 0204) considered fused with the substrates) arranged intermittently along a machine direction; applying second bonds (41 of Figure 12) extending in the machine direction between consecutive first bonds to bond the first and second substrates directly to each other; and cutting (with 62B) the elastic strands to create deactivated regions (51) in the elastomeric laminate (Figures 6-8 and 12-17 Paragraphs 0098, 0123, 0191-0209, and 0204).
As to the limitations in claim 20 of “providing elastic strands wound onto beams”, and “rotating the beams to unwind the elastic strands from the beams; advancing the elastic strands from the rotating beams”, Hayase is silent as to how the elastic strands are provided between the first substrate and the second substrate wherein conventional method in the same art is from a beam as described above as evidenced by Groitzsch and including each strand is wound onto one reel as evidenced by Pfeifer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the elastic strands are provided between the first substrate and the second substrate as taught by Hayase from beams (i.e. at least each of 24S and 23S and 26S are each wound onto a respective beam, rotating the beams to unwind the elastic strands from the beams, and advancing the elastic strands from the rotating beams) as is conventional method to predictably provide the strands between the substrates (and including stretching the strands) as evidenced by Groitzsch and Pfeifer.
As to the limitation in claim 20 of “wherein the elastic strands comprise a spin finish”, Hayase does not expressly teach the elastic strands comprise a spin finish.  Groitzsch is described above in full detail.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the elastic strands wound onto beams taught by Hayase as modified by Groitzsch and Pfeifer comprise a spin finish as is conventionally applied in the spinning process to form the strands as evidenced by Groitzsch.  
As to the limitations in claim 20 of “partially wrapping the elastomeric laminate around an anvil”, bonding “by advancing the first substrate, the second substrate, and the elastics strands between the anvil and an ultrasonic horn”, and “cutting the elastic strands while the elastomeric laminate is partially wrapped around the anvil to create deactivated regions in the elastomeric laminate and controlling retraction of the cut elastic strands by pressing the first substrate and the second substrate against each other and against the stretched elastic strands”, Hayase teaches bonding (and cutting) by advancing the first substrate, the second substrate, and the elastic strands between a pattern roller (62) comprising the bonding (and cutting) pattern and another roller (63).  Hayase further teaches the bonding is ultrasonic bonding (Paragraph 0201) without expressly teaching an anvil and ultrasonic horn.  Conventional ultrasonic bonding (and cutting see Figure 11) by advancing the elastomeric laminate of the first substrate (1A), the second substrate (1B), and the elastic strands (2) is between an anvil roller (22) comprising the bonding pattern and an ultrasonic horn (21) and including partially wrapping the elastomeric laminate around the anvil roller with the use of guide rolls (23, 24) or other type rolls to prevent looseness by tensioning and thereby pressing the first substrate and the second substrate against each other and against the stretched elastic strands as evidenced by Yano (Figures 3, 4, and 11 and Paragraphs 0011-0012 and 0030).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the bonding and cutting as taught by Hayase by partially wrapping the elastomeric laminate around the pattern roller acting as an anvil roller and advancing the elastomeric laminate of the first substrate, the second substrate, and the elastic strands between the anvil roller comprising the bonding pattern and an ultrasonic horn as a simple substitution of one known bonding apparatus, i.e. another roller (63), with another, i.e. guide rollers and an ultrasonic horn (21 of Yano), to yield predictable results (i.e. bonding and cutting while the elastomeric laminate is partially wrapped around the anvil) as evidenced by Yano and specifically to achieve conventional ultrasonic bonding without looseness of the elastomeric laminate (and including by tensioning and thereby pressing the first substrate and the second substrate against each other and against the stretched elastic strands and thus includes controlling retraction of the cut elastic strands by pressing the first substrate and the second substrate against each other and against the stretched elastic strands).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,141,322 in view of Pfeifer. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 of U.S. Patent No. 11,141,322 fully encompass claims 1-9 of the instant invention but for a specific teaching of providing the first elastic strands wound onto beams wherein it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the first elastic strands taught by claims 1-9 of U.S. Patent No. 11,141,322 are wound onto beams, i.e. plural, as it is well understood in the same art each strand is wound onto one reel (i.e. analogous to one beam) as evidenced by Pfeifer (described above in full detail) to predictably provide the strands.
Regarding claim 14, claims 1-9 of U.S. Patent No. 11,141,322 teach “first elastic strands” (i.e. plural/more than one) wherein it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the first elastic strands taught by claims 1-9 of U.S. Patent No. 11,141,322 comprise about 200 to about 1000 elastic strands as in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists it being noted there is no evidence of record the claimed range is critical and claims 1-9 of U.S. Patent No. 11,141,322 do not teach away from the claimed range (See MPEP 2144.05).
Claims 10 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,141,322 and Pfeifer as applied claims 1-9 and 14 above, and further in view of Ono (JP 56-99175 and see also the abstract). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 of U.S. Patent No. 11,141,322 as modified by Pfeifer fully encompass claims 10 and 11 of the instant invention but for a specific teaching at least one beam comprises side plates connected with opposing end portions of a mandrel core wherein it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at least one beam (from which at least one first elastic strand is unwound) taught by claims 1-9 of U.S. Patent No. 11,141,322 as modified by Pfeifer comprises side plates connected with opposite end portions of a mandrel core as it is further well understood in the art a beam comprise side plates of flanges (3) connected with opposing end portions of a mandrel core of a barrel (2) as evidenced by Ono to predictably provide a beam (Figure 1 and Abstract).
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,141,322 and Pfeifer as applied claims 1-9 and 14 above, and further in view of Wu. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 of U.S. Patent No. 11,141,322 as modified by Pfeifer fully encompass claim 12 of the instant invention but for a specific teaching the first decitex is less than about 100.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in claims 1-9 of U.S. Patent No. 11,141,322 as modified by Pfeifer the first decitex is less than about 100 not only as a simple substitution of known decitex to yield predictable results but to form a lighter elastomeric laminate as taught by Wu (described above in full detail), it being noted in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists wherein there is no evidence of record the claimed range is critical and claims 1-9 of U.S. Patent No. 11,141,322 do not teach away from the claimed range (See MPEP 2144.05).
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,141,322 and Pfeifer as applied claims 1-9 and 14 above, and further in view of Groitzsch. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 of U.S. Patent No. 11,141,322 as modified by Pfeifer fully encompass claim 13 of the instant invention but for a specific teaching a step of spacing the first elastic strands apart from each other by about 0.5mm to about 4mm.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention claims 1-9 of U.S. Patent No. 11,141,322 as modified by Pfeifer comprise a step of spacing the first elastic strands apart from each other by about 0.5mm to about 4mm as is the conventional and predictable spacing for the strands as evidenced by Groitzsch (described above in full detail), it being noted in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists wherein there is no evidence of record the claimed range is critical and claims 1-9 of U.S. Patent No. 11,141,322 do not teach away from the claimed range (See MPEP 2144.05).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746